Title: To George Washington from James Clinton, 30 July 1781
From: Clinton, James
To: Washington, George


                  
                     Sir,
                     Albany July 30th 1781
                  
                  Your Excellency’s two Favors of the 15th and 20th inst. I have been honor’d with.  In Consequence of the former, I immediately detatched four Companies of the 2d Regiment under the Command of Liut. Col. Cochran with forty Boats, being all that were, at the time, finished.  In Consequence of the latter I have put the light Company in Motion, who will embark tomorrow morning in twelve Boats, and I have directed Major Fish to proceed with out Delay to West-Point, there to wait your Excellency’s Orders.
                  In my Letter of the 20th inst. I had the Honor to inform your Excellency that no Intelligence had been received either from Genl Stark or the eastern Militia; since which Time a Letter has been received from Genl Fellows (a Copy of which I have enclosed) by which it appears that Little has been done, as yet, in that Quarter to raise them and that the Period of their Arrival here, is at best very uncertain.  I have not been favored with a Line from Genl Stark, so that I know not when to expect him.
                  I would beg leave to inform your Excellency that all the Batteaux are now finished, and the remainder of the Troops, in perfect readiness to proceed down the River as soon as they are relieved.  I have the Honor to be Your Excellency’s most huble Servt
                  
                     James Clinton
                  
               